DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 2, 4-10, 15, 19-25, 27, and 28 are pending per Applicant’s 01/03/2022 After Final Consideration Pilot Program 2.0 filing.  Claims 1, 2, 4-9, 15, and 20-25 are amended. Claims 3, 11-14, 16-18, and 26 are cancelled. Claim 28 is newly added.  The claims are entered and allowed herein.

Reasons for Allowance
Applicant’s amendments overcome all the outstanding rejections.
The following is an examiner’s statement of reasons for allowance: with respect to the 35 USC 101 rejection.  The amendments to the claim adds significantly more than the identified abstract idea to the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pothos et al (US Pat. 7,210,119 B2) teaches the operator of the workstation 7 may by experience and also by what-if analysis, come to learn of different optimised sets of parameter scheduler data which work well for different conditions, such as at the beginning of the day, the end of the day, bad weather conditions, traffic congestion and other non-standard situations.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOLASHADE ANDERS/FOLASHADE ANDERSON/                                                                                                                                                                                                        ON whose telephone number is (571)270-3331. The examiner can normally be reached Monday to Friday 10:00 A.M. to 3:00 P.M. CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/FOLASHADE ANDERSON/Primary Examiner, Art Unit 3623